DETAILED ACTION
This office action is in response to amendment filed on 2/3/2021.
Claims 1, 7 and 13 are amended.
Claims 1 – 18 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 8, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Einkauf et al (US 20160323377, hereinafter Einkauf), in view of Mentz et al (USPAT 10613888. hereinafter Mentz)..

As per claim 1, Einkauf discloses: A system for use in a distributed computing environment, for automatically scaling a cluster based on metrics being monitored, comprising: 
(Einkauf figure 1 and [0049]: “any of the worker nodes 320 and/or master node(s) 310 may be implemented as virtual compute instances or as physical compute instances”.)
wherein the cluster is associated with an exporter process and an alert manager, that monitors cluster metrics associated with the cluster and its nodes; (Einkauf [0048]: monitoring component 350 may gather and analyze such metrics or may gather the metrics and pass them to a separate auto-scaling rules engine for analysis, after which the auto-scaling rules engine may determine whether and when there is a need to perform auto-scaling actions.)
wherein various ones of the metrics are associated with user-configured alerts that trigger or otherwise indicate that the cluster should be scaled; (Einkauf [0036]: the method may include a service provider or service receiving input from a client associating one or more auto-scaling policies with a cluster of nodes. As illustrated in this example, each of the policies may be dependent on one or more trigger conditions and may specify a particular auto-scaling action to be taken if/when trigger conditions are met (e.g., increasing or decreasing the number of nodes in the cluster or within an instance group within the cluster).)
and whereupon a particular alert being raised, that is associated with a particular alert, a callback handler associated with the cluster automatically scales the cluster by bringing up one or more new nodes, adding the new nodes to cluster, (Einkauf [0038]: “if and when an auto-scaling trigger condition is detected based on the obtained and/or aggregated metrics, shown as the positive exit from 240, the method may include initiating the taking of the corresponding auto-scaling action, as in 250. For example, the number of nodes in the cluster (or within an instance group thereof) may be increased or decreased in response to a corresponding auto-scaling trigger condition being met, in different embodiments”.)

Einkauf did not explicitly disclose:
and includes one or more colocated partitions distributed across the nodes, said distribution being based upon a partition assignment plan;
and reassigning a selection of existing colocated partitions to the new nodes, wherein said reassignment of the selection of existing collocated partitions is based upon a determined partition reassignment plan, said reassignment plan being determined by the callback handler.  

However, Mentz teaches:
and includes one or more colocated partitions distributed across the nodes, said distribution being based upon a partition assignment plan; (Mentz col 2, line 63 – col 3, line 41: “generating and applying customizable placement policies for virtual machines are described. The techniques and algorithms may be used to select target virtualization hosts to be used for virtual machines in a variety of contexts or usage modes… In addition to being used for determining where new virtual machines should be launched, in at least some embodiments placement policies may also be used to migrate existing virtual machines from one host to another… Some policies may be created on behalf of (or by) specific clients or customers, while others may be generated for broad use on behalf of numerous clients”.)
and reassigning a selection of existing colocated partitions to the new nodes, wherein said reassignment of the selection of existing collocated partitions is based upon a determined partition reassignment plan, said reassignment plan being determined by the callback handler. (Mentz col 2, line 63 – col 3, line 41: “generating and applying customizable placement policies for virtual machines are described. The techniques and algorithms may be used to select target virtualization hosts to be used for virtual machines in a variety of contexts or usage modes… In addition to being used for determining where new virtual machines should be launched, in at least some embodiments placement policies may also be used to migrate existing virtual machines from one host to another… Some policies may be created on behalf of (or by) specific clients or customers, while others may be generated for broad use on behalf of numerous clients”; col 11, line 66 – col 12, line 26: “The GVM migration manager 182 may, for example, determine that a set of GVMs is to be transferred or migrated (e.g., because their current hosts are too overloaded, being deprecated, or need to be taken offline for maintenance reasons), and use one or more of the placement policies 165 to select the target virtualization hosts for the migrations. A number of different types of placement policy-based migrations may be supported in various embodiments, including for example live migrations (in which the migrating GVM does not need to be rebooted during the migration procedure) or reboot migrations (in which the migrating GVM is stopped and restarted during the migration procedure)”.)



As per claim 2, Einkauf and Mentz further teach:
The system of claim 2, wherein the reassigning of the selection of existing colocated partitions to the new nodes enables a load performed by the cluster within the distributed computing environment to be more evenly distributed across the nodes of the cluster. (Mentz col 11, line 66 – col 12, line 26: “The GVM migration manager 182 may, for example, determine that a set of GVMs is to be transferred or migrated (e.g., because their current hosts are too overloaded, being deprecated, or need to be taken offline for maintenance reasons), and use one or more of the placement policies 165 to select the target virtualization hosts for the migrations. A number of different types of placement policy-based migrations may be supported in various embodiments, including for example live migrations (in which the migrating GVM does not need to be rebooted during the migration procedure) or reboot migrations (in which the migrating GVM is stopped and restarted during the migration procedure)”.)

As per claim 7, it is the method variant of claim 1 and is therefore rejected under the same rationale.
As per claim 8, it is the method variant of claim 2 and is therefore rejected under the same rationale.
As per claim 13, it is the non-transitory computer readable storage medium variant of claim 1 and is therefore rejected under the same rationale.
As per claim 14, it is the non-transitory computer readable storage medium variant of claim 2 and is therefore rejected under the same rationale.

Claims 3 – 5, 9 – 11 and 15 – 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Einkauf and Mentz, further in view of Tseng et al (US 20190095252. hereinafter Tseng).

As per claim 3, Einkauf and Mentz did not teach:
The system of claim 2, wherein the distributed computing environment is a Kafka environment, including that the cluster is a Kafka cluster, the nodes are Kafka brokers, the partitions are Kafka partitions, and the callback handler is a Kafka operator.

The system of claim 2, wherein the distributed computing environment is a Kafka environment, including that the cluster is a Kafka cluster, the nodes are Kafka brokers, the partitions are Kafka partitions, and the callback handler is a Kafka operator. (Tseng [0027])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Tseng into that of Einkauf and Mentz in order to have the distributed computing environment is a Kafka environment, including that the cluster is a Kafka cluster, the nodes are Kafka brokers, the partitions are Kafka partitions, and the callback handler is a Kafka operator. It is an obvious design choice to use Kafka configuration and is therefore rejected under 35 USC 103.

As per claim 4, Einkauf, Mentz and Tseng further teach:
The system of claim 3, wherein the Kafka cluster is automatically scaled up or down, depending on a current workload and in accordance with user-configured alerts. (Einkauf [0038]: “if and when an auto-scaling trigger condition is detected based on the obtained and/or aggregated metrics, shown as the positive exit from 240, the method may include initiating the taking of the corresponding auto-scaling action, as in 250. For example, the number of nodes in the cluster (or within an instance group thereof) may be increased or decreased in response to a corresponding auto-scaling trigger condition being met, in different embodiments”.)  


The system of claim 3, wherein the cluster metrics are received by a metrics collector. (Einkauf [0048]: monitoring component 350 may gather and analyze such metrics or may gather the metrics and pass them to a separate auto-scaling rules engine for analysis, after which the auto-scaling rules engine may determine whether and when there is a need to perform auto-scaling actions.)

As per claim 9, it is the method variant of claim 3 and is therefore rejected under the same rationale.
As per claim 10, it is the method variant of claim 4 and is therefore rejected under the same rationale.
As per claim 11, it is the method variant of claim 5 and is therefore rejected under the same rationale.
As per claim 15, it is the non-transitory computer readable storage medium variant of claim 3 and is therefore rejected under the same rationale.
As per claim 16, it is the non-transitory computer readable storage medium variant of claim 4 and is therefore rejected under the same rationale.
As per claim 17, it is the non-transitory computer readable storage medium variant of claim 5 and is therefore rejected under the same rationale.

Claims 6, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Einkauf, Mentz and Tseng, and further in view of Mishalov et al (US 20180048545, hereinafter Mishalov).

As per claim 6, Einkauf, Mentz and Tseng did not teach:
The system of claim 5, wherein the metrics collector is a JMX exporter that communicates the cluster metrics to the exporter process and the alert manager.  
However, Mishalov teaches:
The system of claim 5, wherein the metrics collector is a JMX exporter that communicates the cluster metrics to the exporter process and the alert manager.  (Mishalov [0025])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Mishalov into that of Einkauf, Mentz and Tseng in order to have the distributed computing environment is a Kafka environment, including that the cluster is a Kafka cluster, the nodes are Kafka brokers, the partitions are Kafka partitions, and the callback handler is a Kafka operator. It is merely an obvious design choice to use JMX exporter as the metrics collector, and is therefore rejected under 35 USC 103.

As per claim 12, it is the method variant of claim 6 and is therefore rejected under the same rationale.
As per claim 18, it is the non-transitory computer readable storage medium variant of claim 6 and is therefore rejected under the same rationale.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756.  The examiner can normally be reached on Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES M SWIFT/Primary Examiner, Art Unit 2196